Allowable Subject Matter
Claims 1, 4-8, and 10-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to an electronic controller for identifying the order of communication apparatuses connected to a bus while minimizing manufacturing cost.
The prior art of record (in particular Yoscovich et al. (US 20190113900), Bachhuber et al. (US 20100023663), and Dalal (US 20170257262)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: an electronic controller comprising: a first port to which one end of a bus configured to connect a plurality of communication apparatuses is connected; a second port to which the other end of the bus is connected; a current sensor which measures a first current value of current flowing through the first port and a second current value of current flowing through the second port, the current being applied to the bus by each of the plurality of communication apparatuses; and a controller which identifies an order of the plurality of communication apparatuses on the bus on the basis of the first current value and the second current value measured for each of the plurality of communication apparatuses, wherein the controller is configured to determine a difference between the first current value and the second current value measured for each of the plurality of communication apparatuses, and wherein the controller is configured to identify the order of the plurality of communication apparatuses on the bus on the basis of a ratio of the difference between the first current value and the second current value which are measured for each of the plurality of communication apparatuses to a sum of the first current value and the second current value. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 05/07/2021. The same reasoning applies to independent claim 8 mutatis mutandis.  Accordingly, claims 1, 4-8, and 10-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hampel (US 20030041197), “Method and apparatus for position dependent data scheduling.”
Kort (US 20090110039), “Bus interface unit for interposing in a two-wire current loop, as well as a transducer, position controller and analog input and output module with such a bus interface unit.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413